         Case 1:19-cv-00179-TFM-N Document 17 Filed 07/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 JENNIFER A. FIDLER,

         Plaintiff,

 vs.                                                     Case No. 1:19-cv-00179-TFM-N

 KARIN WILSON, individually, and
 THE CITY OF FAIRHOPE, ALABAMA

         Defendants.

                                NOTICE OF ENDORSEMENT

        Pursuant to the ECF Procedures Manual, Kirkland E. Reid, attorney for defendant City of

Fairhope, hereby certifies that my original signature was placed on the following document which

was filed electronically filed on July 11, 2019:

( ) Joint Proposed Scheduling Order

( ) Stipulation of Dismissal

( ) Joint Motion for

(x) Other:      Report of Parties’ Planning Meeting (doc. 16)

                                              Respectfully submitted,

                                              /s/ Kirkland E. Reid
                                              Kirkland E. Reid (REIDK9451)
                                              Jones Walker LLP
                                              11 N. Water Street, Suite 1200
                                              Mobile, AL 36602
                                              Telephone: (251)439-7513
                                              kreid@joneswalker.com
                                              Attorney for City of Fairhope




{MB350563.1}
         Case 1:19-cv-00179-TFM-N Document 17 Filed 07/12/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

       This is to certify that on July 12, 2019, I electronically filed a true and correct copy of the
foregoing using the CM/ECF system, which will send notice to all counsel of record.

                                               /s/ Kirkland E. Reid
                                               Kirkland E. Reid




{MB350563.1}                                      2
